UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7547


JAMES C. PLATTS,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00257-IMK-RWT)


Submitted:   June 16, 2015                     Decided:    July 6, 2015


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James C. Platts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James C. Platts, a federal prisoner, seeks to appeal the

district court’s order adopting the magistrate judge’s amended

recommendation and denying relief on Platts’ 28 U.S.C. § 2241

(2012) petition.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 26, 2014.     The notice of appeal was filed on September 2,

2014, at the earliest. *   Because Platts failed to file a timely


     * We previously remanded this case to the district court for
further factual development on the limited question of whether
Platts timely filed his notice of appeal under Fed. R. App. P.
4(c)(1) and Houston v. Lack, 487 U.S. 266, 276 (1988).     Platts
insisted that he delivered the notice of appeal to prison
officials for mailing to the court on July 7, 2014.       Platts,
however, presented no documentary evidence of this filing to the
district court.   Accordingly, the district court concluded that
Platts delivered his notice of appeal to prison officials for
mailing to the court no earlier than September 2, 2014, the day
before it was postmarked.


                                  2
notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3